Citation Nr: 0948175	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  08-20 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation benefits for residuals of a 
failed urology procedure performed at a Department of 
Veterans Affairs medical facility in February 2007 pursuant 
to the provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from August 1953 to 
June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied entitlement to compensation benefits 
for residuals of a failed urology procedure performed at a VA 
medical facility in February 2002 pursuant to the provisions 
of 38 U.S.C.A. § 1151.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no competent medical evidence showing that the 
Veteran has chronic residuals of a failed urology procedure 
performed at a VA medical facility in February 2007 due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical care or due to an event not reasonably 
foreseeable.  


CONCLUSION OF LAW

The criteria for compensation benefits for residuals of a 
failed urology procedure performed at a VA medical facility 
in February 2002 under the provisions of 38 U.S.C.A. § 1151 
for have not been met.  38 U.S.C.A §§ 1151, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.361 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In a July 2007 letter, prior to the rating on appeal, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate the claim for entitlement 
to benefits pursuant to the provisions of 38 U.S.C.A. § 1151, 
as well as what information and evidence must be submitted by 
the Veteran, what information and evidence will be obtained 
by VA, and the need to advise VA of or submit any further 
medical evidence relevant to the claim.  With respect to the 
Dingess requirements, the VCAA notification letters of record 
failed to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the claim 
on appeal.  However, such failure is harmless.  The 
preponderance of the evidence is against the claim; hence, 
any question as to a disability rating and an effective date 
to be assigned is moot.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, and post service VA 
treatment records, and the Veteran's statements.  

The Board observes that the Veteran was not afforded a VA 
examination in conjunction with the adjudication of his 
claim.  The Board is aware of the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), which held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease, manifested in 
accordance with presumptive service connection regulations, 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  

However, a medical examination as to the Veteran's claim of 
additional urological disability is unnecessary in this case, 
because there is no objective and competent evidence of any 
diagnosis of any chronic residual disability as a result of a 
failed urology procedure.  The Board finds that the evidence 
of record is sufficient to decide this claim without 
conducting a VA examination or obtaining a medical opinion.  
Hence, under such circumstances, an examination is not 
required.  The Board also observes that the facts of this 
case are different than the facts in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no competent 
medical evidence of current diagnosis of residuals of a 
failed urology procedure.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, the record demonstrates that 
the Veteran had knowledge of what was needed to substantiate 
the claim, which cured any defect in the notice provided.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  As such, there is no indication that there is 
any prejudice to the Veteran in considering the matter on the 
merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Analysis

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was:  (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 
1151 (West 2002).

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2009).  To establish causation, the evidence must 
show that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1) (2009).  Hospital care or 
medical or surgical treatment cannot cause the continuance or 
natural progress of a disease or injury for which the care or 
treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2009).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2009).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2009).  

A July 2006 VA treatment record noted that the Veteran had 
history of prostate cancer and was status post radiation 
therapy.  In October 2006, he was seen for follow-up of 
erectile dysfunction.  He also complained of urinary 
frequency, urgency, weak stream, straining, and nocturia 
times two.  He was currently taking Flomax.  On February 6, 
2007, he was seen in the urology clinic.  It was noted that 
multiple attempts to insert a straight and coude tip test 
catheter were unsuccessful.  A physician assistant suggested 
that the Veteran undergo a flexible cystoscopy but he 
declined.  He indicated that he would deal with his symptoms 
for the time being and would call and schedule another 
appointment if his symptoms became worse.  A subsequent note 
from the Urology Clinic dated in April 2007 indicated that 
the Veteran was scheduled for an appointment on 
March 30, 2007.  However, he failed to report.  It was noted 
that his record was reviewed and based on the record, his 
history and the nature and urgency of his scheduled visit it 
was noted that the only further action indicated was that the 
Veteran could call to reschedule the appointment.  There are 
no other clinical records in the file documenting any 
additional disability as a result of the failed procedure or 
any treatment for the Veteran's urinary symptoms.  

The Veteran has been provided with ample opportunity to 
present competent evidence of additional urological 
disability as a result of the VA treatment he received in 
February 2006.  However, he has not done so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) (it is a claimant's responsibility to 
support a claim for VA benefits).  Thus, there is no 
competent medical evidence of record which supports the 
claim.  

The Board notes that lay evidence can be competent evidence 
to establish a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous diagnosis, or (3) 
lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  To the 
extent that the Veteran is asserting that he in fact does 
have additional urological disability as a result of the 
failed catheter procedure, it is now well established that 
laypersons without medical training, such as the Veteran are 
not competent to comment on medical matters such as diagnosis 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Likewise, there 
is no contemporaneous diagnosis of residual urological 
disability as a result of the February 2007 VA treatment, nor 
is there a later diagnosis by a medical professional.  Hence, 
his statements offered in support of the claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  

As there is no objective medical evidence showing additional 
urological disability due to fault on the part of the VA, the 
preponderance of the evidence is against this claim and the 
benefit-of-the-doubt rule does not apply.  Consequently, the 
Veteran's claim for compensation under 38 U.S.C.A. § 1151 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  


ORDER

Compensation benefits for residuals of a failed urology 
procedure performed at a VA medical facility in February 2002 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) 
are denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


